PER CURIAM.
In ah appeal from a conviction upon an indictment charging the removal of distilled spirits on which a tax had not been paid, and to conceal such spirits, the appellants complain that there was no substantial evidence upon which to submit an issue of their guilt to the jury, and that the court should have granted their motions for directed verdict.
It appearing to the court that the evidence of the guilt of each defendant was substantial and sufficient to sustain the verdict of the jury, and the court observing no other prejudicial error in the case, it is ordered that the judgment be and it is hereby affirmed.